Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster et al (US 2011/0307309 A1), hereinafter Forster.  (Applicant’s submitted prior art).
Regarding claim 1, Forster (Figures 2 and 3) teaches an assembly comprising a housing 52 comprising a floor, a ceiling, a rear wall, a front wall, and opposed side walls that define a cavity, wherein the side walls include illuminable informational markings 80; an antenna 62; a radio 60 residing in the cavity of the housing connected with the antenna; and a power source 70 attached to the radio; wherein the power source is employed to illuminate the informational markings (par [0038]).
Regarding claim 7, as applied to claim 1, Forster (para [0037]) further teaches LEDs within the housing, the LEDs configured and positioned to illuminate the informational markings.

Regarding claim 9, as applied to claim 8, Forster (para [0034]) teaches that the LED strip is oriented generally vertically and is positioned In a front or rear corner of the housing.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forster.
Forster teaches the claimed invention except explicitly mention that the housing has dimensions of approximately 50 cm x 50 cm x 20 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the dimensions of the .
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Arie et al (US 6,092,318 A), hereinafter Arie.  (Applicant’s submitted prior art).
Forster teaches the claimed invention except further comprising an optical signal source attached to the radio.
Arie (Figures 1 and 2, col 9 lines 1-7) teaches a light fixture comprising an optical signal source attached to the radio.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Forster to include an optical signal source attached to the radio, as taught by Arie, doing so would provide an alternative power source that would efficiently provide power to the radio.
6.	Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Dempsey (US 2,935,598).
Regarding claim 3, Forster teaches the claimed invention except explicitly mention that the housing is mounted to a storefront.
Dempsey (col 1, lines 46-47) teaches an illuminated panel housing suitable to be mounted to a storefront.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Forster to be mounted to a storefront, as taught by Dempsey, doing so would provide lighted advertisement for stores.

	Regarding claim 5, as applied to claim 3, Forster/Dempsey teaches the claimed invention wherein the housing is mounted to the storefront but silent on the housing being mounted substantially perpendicularly to the storefront.  It would have been a matter of design choice to have the housing be mounted flat or perpendicularly to the storefront for the purpose of attracting potential customers having various line of sight and or perspectives.
Regarding claim 15, Forster teaches an assembly comprising:  a housing 52 comprising a floor, a ceiling, a rear wall, a front wail, and opposed side walls that define a cavity, wherein the side walls include illuminable informational markings 80; an antenna 62; a radio 60 residing in the cavity of the housing connected with the antenna; and a power source 70 attached to the radio; wherein the power source is employed to illuminate the informational markings (para [0038]).
Forster does not explicitly mention that the housing is mounted to a storefront.
Dempsey (col 1, lines 46-47) teaches an illuminated panel housing suitable to be mounted to a storefront.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the housing of Forster to be mounted to a storefront, as taught by Dempsey, doing so would provide lighted advertisement for stores. 

It would also have been an obvious matter of design choice to select whether to mount the housing to the wall or to an illuminated sign of the storefront for aesthetic reasons.
7.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forster in view of Hoffman, III (US 4,196,976), hereinafter Hoffman.
	Regarding claim 10, Forster teaches the claimed invention except explicitly mention that the floor is perforated.
	Hoffman (Figure 1) teaches an illuminated display device comprising a wall having perforations 18.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one or more of the walls perforated, as taught by Hoffman, doing so would provide the cavity of the housing with air flow for cooling the radio and associated electronics mounted inside the housing.
Furthermore, it would have been an obvious matter of design choice to place the location of the perforations on the side walls or the floor since both locations would provide sufficient air flow into the cavity of the housing.
Regarding claim 12, Forster teaches the claimed invention except further comprising a blower mounted to the ceiling.
Hoffman (Figure 1) teaches an illuminated display device comprising a blower 28 mounted to a side wall.

Furthermore, it would have been an obvious matter of design choice to place the location of the blower on the side wall or the ceiling since both locations would provide sufficient air flow into the cavity of the housing for enhanced cooling.
Allowable Subject Matter
8.	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11 and 14, Forster fails to further teach that the ceiling is mounted above upper edges of the sidewalls to create at least one gap therebetween.
Regarding claim 13, Forster fails to specifically teach that the ceiling is sized so that side edges thereof extend laterally beyond the side walls.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Messmore et al (US 2013/0201685) discloses an illuminated display sign having a fan mounted therein.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845